Earl Warren: Number 3, Robert Redrup, petitioner, versus New York. Mr. Rosenwein.
Sam Rosenwein: Mr. Chief Justice, may it please the Court. This is -- this case arises on a certiorari to the appellate term of the Supreme Court of New York. The judgment of conviction was under an obscenity law under the state obscenity law. Certiorari was limited, three justices dissenting to the issue of scienter. The case arose in the following manner, on April 10, 1964, a patrolman named Grakenstein (ph) came to a newsstand on 42nd Street that was about 6 p.m. And this newsstand was at a subway arcade, an entrance to a subway arcade. He said to the attendant, the clerk, the petitioner here pointing to a book rack, Lust Pool and Shame Agent, two books of those two types. The petitioner gave him the two books. So testified the police officer. And he gave the petitioner a dollar for the two books. The petitioner said, “They're 90 cents each.” And he said, “I'm sorry” then pointed to the one that said 75. And the petitioner said, “Well then give me $1.65.” He paid the $1.65 for the two books, then he placed it in a brown paper bag after that he had taken the bag, he announced that he was a police officer. The clerk said to him, the petitioner here, “What's wrong?” This fellow have a search warrant to search the place. He wasn't permitted to state what kind of search he conducted. He said he -- he asked the petitioner who he worked for. The petitioner said, he worked for a Milton Black. He asked him how long he have worked there. He said, “About two years” alternating between a bookstore downstairs in the subway and this newsstand. He stated to the officer, again, this is the conversation that he earns $75.00 a week. And then the officer said to him calling to the officer, “Why do you sell this garbage?” And he says, “There's worse stuff than that around, I think that these books here are worse,” pointing to some girly magazines that were on top. This was the testimony after the prosecution and prosecution rested at that point. The petitioner took the stand.He testified that he had been working for this Mr. Black for about two years. His salary was $75.00 a week. He had never been in any trouble before, never arrested or convicted of any offense or anything to that kind. He hadn't read these books and knew anything about the contents of the books. He had no recollection of his alleged oral conversation he was supposed to have with the police officer and in general simply stated that he had been there for about an hour, he was relieving somebody who had been ill. He had once relieved that way about a week before, but generally he was downstairs within the bookstore generally. The -- I beg your pardon?
Speaker: What was the sentence?
Sam Rosenwein: A suspended sentence. The --
Speaker: You would have to (Inaudible) --
Sam Rosenwein: They had various books there. There were Westerns and --
Speaker: (Inaudible)
Sam Rosenwein: There's nothing in the record to indicate to except that there was some inquiry. "Well, do you have these kinds of books here and did you see other books,” and he said, “Yes, there were other books of this kind here.” That is but all that you have in this newsstand and as far as this record is concerned. The -- or as far as oral conversation was concerned, the officer testified that while it was his custom to make notes of every conversation he had on arrest, at this time he had not made any notes of such a conversation and nor had he included in the complaint. That in general is the case and the basic question here on appeal is whether or not the evidence in the constitutional sense is sufficient to the obscenity prosecution to establish the guilty knowledge in a lawful intent that is required by the First Amendment. Now, on that issue to start off with, I would simply say this Court has stated on many occasions that when factual issues come to the court entangled in some constitutional claim, that it will review the evidence with the scrupulous care demanded by the Constitution that I take it to be basic. Secondly, this Court has stated that the standards for judging whether or not the proof is sufficient where First Amendment issues are involved, where criminal -- alleged criminal speech is involved are very high. In civil actions, this Court has spoken of it as -- it has to be clear, convincing, and unequivocal. Without any troubling doubt as solid in criminal cases, this Court has stated. It has to be beyond the reasonable doubt at the substantial evidence. Our position here is that based on those standards. Those standards as applied to this case have been misapplied.
Potter Stewart: Now standards -- substantial evidence of what? Or evidence beyond a reasonable doubt of what Mr. Rosenwein?
Sam Rosenwein: That he knew --
Potter Stewart: That he knew the contents of the book? Or that he knew the contents and that book was obscene?
Sam Rosenwein: Well obviously, the question must be that he knew that the contents were obscene.
Potter Stewart: Well I suppose -- let's suppose there's a complete showing or sufficient showing that he knew the content of the book. Then how do you show that he knew the contents were obscene. For example, particularly if you have a difference of opinion on this Court as to whether or not the contents were obscene.
Sam Rosenwein: Well, I --
Potter Stewart: That's enough for a doubt then I see his knowledge of it, isn't it?
Sam Rosenwein: Yes. Your Honor, there is no question that it would always be a question as to how you would prove it. But in answer to that, may I state this, this Court has stated in Roth, in Jacobellis, in Memoirs, that the elements of the effects of obscenity before you can be found guilty as far as the book is concerned is that that book must go beyond contemporary community standards under the fiction of sex. It has to appeal to a prurient interest and has to be utterly without redeeming social importance. And this must be -- this must coalesce although independent.
Potter Stewart: Because I --
Sam Rosenwein: Now, --
Potter Stewart: I -- don't let me interrupt, you finish, excuse me.
Sam Rosenwein: Now, if that be the situation if you have to prove that, it would seem to me that it follows that the scienter you're talking about, that you spoke about in Smith against California must be the knowledge as in any case whether it's criminal or not. Knowledge that these elements exist. Otherwise, he doesn't know that it's obscene. It follows therefore that the problem is not standard and this is where the difficulty comes from my friend's brief. The problem is not standard they must prove knowledge of obscenity, the question is, how much must they prove? What is the quality of proof? How much proof must there be for that standard? But for a trial judge to tell the jury that all you have to find out is that's he knew the contents and he is guilty on scienter would not be following the standards that are required in the light of this Court's decisions. Now, --
Potter Stewart: I suppose the evidence in this case that you have just reviewed, slim that is which show that would indicate that he did know the contents of the book because he compared it to other publications there on the table. And would further show that he did not think that the book was obscene because he said the other things which are also publicly for sale there were more offensive. Now would -- that's not what the evidence indicates, I think, isn't it?
Sam Rosenwein: Well, I -- at most but I would say this, Your Honor that I don't quite follow even as to knowledge of contents.
Potter Stewart: He compares the book with something else --
Sam Rosenwein: If I say --
Potter Stewart: Would imply any -- a knowledge of that book?
Sam Rosenwein: He's looking at the cover, and that's all he had. He put them in the bag, he looked at the cover and he said, he looks at another and has another cover to similar kind and he simply says, "I think this is worse than that." And after all, all the officer were saying this is pretty offensive, this is pretty tasteless, and he was saying well I think this is more offensive. And he was pointing to two magazines as a matter of fact that had been held to be constitutionally protected by the highest court of the state twice in People against Richmond County, and in Lockett against G.I. Distributors. So it was -- he was clearly innocent. Now, as to whether he knew the contents, I say you're just making a jump because --
Potter Stewart: But you say that even assuming, he knew the content by heart, word per word.
Sam Rosenwein: Right.
Potter Stewart: He is still is as guilty on the appeal also that it was of a qualitative violated criminal law.
Sam Rosenwein: If you -- yes, you'd have to have some evidence to show that it is never enough it seems to me. I say this factually. It's never enough to merely say a man were shown to have read the book or to have known the contents and per se with nothing else with no other acts or conduct on the part of the defendant to say that merely from the reading of the book one can infer that he knew that the book went beyond community standards and appealed to prurient interest and was utterly without redeeming social value. And so it seems to me that in every one of these cases, the trial court simply has the duty to say to the jury that you must find that he knew the book was obscene as I defined obscenity. Now, you can of course find that from all the elements in the case, all the circumstances in the case. What he did, and if he read the book etcetera. But that in essence is the case. Now, based on that, based on these standards it does not seem to me that a case has been made out here on the constitutional sense to support this conviction on the scienter issue. He was an innocent clerk. Everything that's in this case shows innocence, price is just nominal. The statement is just a statement of protestation of innocence. He'd never been convicted before. He denied he had the conversation and I must say as far as oral conversations are concerned, oral admissions, Wigmore -- Professor Wigmore has pointed out that's the most untrustworthy. You want to come in to say, “Why do you keep this and would you want your children to read this?” And then immediately he has known that -- he has assumed to know the contents of the book but to know that it's obscene. If that practice were assumed no bookseller or distributor would be safe. And so, we think that actually all that has been proven here is innocence and innocence never proves guilt and certainly in the case involving the First Amendment that should be the end of it and that conviction. Necessarily would have to be reversed. I'd like to reserve the rest of my time.
Abe Fortas: The New York Statute does not expressly require scienter, does it?
Sam Rosenwein: No, it has however been interpreted in this Court knows. Your Honor know in Michigan and I take it and I'm assuming despite some of the vagueness of its language which was quoted in Michigan that that means knowledge of obscenity and knowing that the book is obscene, intentionally selling it the calculated purpose of appealing to prurient interest and knowing that it goes beyond temporary standards.
Abe Fortas: Well, what I meant -- understood is getting your submission to us that they appear submission as a constitutional they have a statute and it has to be read, so as to require scienter.
Sam Rosenwein: Yes, of course.
Abe Fortas: And that -- when you read the statute that way and applied to the facts of this case, you find that there's no evidence of scienter.
Sam Rosenwein: That is correct.
Speaker: Why does the statute have to be read as including scienter?
Sam Rosenwein: Well, I would say it would necessarily have to because it doesn't even include the word unlawfully on this, but it has been construed by the state court as including that and reference was made to that Michigan, People against Finkelstein there was that construction although as I say somewhat vague and I have construed it as being able knowledge of obscenity.
Earl Warren: Mr. Uviller.
H. Richard Uviller: Mr. Chief Justice, may it please the Court. Our arguments today are addressed to the questions which was specifically left open by this Court in Smith against California and once again in Michigan last year. Given that any obscenity prosecution in the State Court, requires proof of the element of scienter. The question was left open in Smith, what sort of mental element is required. The second question left open in Smith was, “Does an honest mistake concerning the obscenity of the work excused from criminal liability?” Now, in New York our statute has been mentioned. It does not specifically refer to scienter as an element. But following this Court's decision in Smith, our high court in Finkelstein construed our statute as implicitly requiring proof of that element. And ever since we have in New York prosecuted as though the statute quite explicitly required proof of knowledge. The --
Potter Stewart: Did the -- did your Court of Appeals say scienter of what?
H. Richard Uviller: Well, that I think is the (Voice Overlap) --
Potter Stewart: So far as the statutory requirement does?
H. Richard Uviller: This Court in Michigan quoted the operative language from Finkelstein and in fact underlined the two phrases in that sentence from the Court of Appeals. The Court of Appeals there said that our statute requires awareness of the character of the work. That it is not innocent but calculated prevails of obscenity which is proscribed. Unfortunately in this entire area, these words have been very loosely used and surprisingly never defined. The term character is frequently used interchangeably with context. I dare say that there are some jurisdictions which feel that the word character means the legal character of the work but I suggest that it's just a susceptible of the construction of factual character. That is to say the category, the type of work, based upon those objectively discernible characteristics or particular a piece of material. And I suggest that the Court of Appeals if they intended to say knowledge of what? Did so in an extremely imprecise fashion and I think the conviction and affirmance of the conviction in this case illustrates that the courts of New York have not interpreted to think of the case as requiring knowledge of the obscenity of the work. It is our submission here that neither did Smith -- scienter as a mental element traditionally refers to knowledge of operative fact. Indeed, it is the circumstances which is susceptible of knowledge by the ordinary layperson or to which the criminal law is applicable. I dare say that obscenity itself is such a difficult concept, legal conclusion that there are many experts in this field who themselves would hesitate to express a firm knowledge that a particular work was obscene because what is involved there is really a prediction of the outcome of litigation are all the way up to this Court. And in as much as this Court has disagreed on particular pieces of work with reference to their obscenity, I think it would be extremely difficult to require knowledge of obscenity from a lawyer let alone from layperson. Of course, I have seen knowledge defined and broken down in the best spectrum of degrees of knowledge. All the way from an accurate certainty through negligence to inquire down to perhaps a doubt of the truth of the converse. But I suggest that although these distinctions between different types of knowledge are perhaps interesting from an academic sense that they are virtually impossible to apply at any sort of standard in a criminal prosecution. And therefore it seems to me that the question that was left open in Smith is not precisely phrased as what sort of knowledge but rather knowledge of what. If it were to be construed as knowledge of obscenity. We would not have reached the result. I think this Court would not have reached the result it did in the Ginzburg case. For -- in the advertisements of the material in that case which were accepted at face value by the Court. It was quite clear that while Ginzburg was advertising his work as salacious that he was making no bones about it according to appeal. I think at the same time he was evidencing his own belief that the material was constitutionally protective and therefore not obscene because in point of fact, he stated as you -- as the court of calls that the United States Supreme Court an it's decision has specifically allowed the distribution of that sort of material. Consequentially, it seems to me that this court in reaching that decision was implicitly recognizing the fact that the scienter could not be the subjective belief in obscenity.
Byron R. White: And also (Inaudible)
H. Richard Uviller: As to honest mistake, Justice White, I --
Byron R. White: (Inaudible)
H. Richard Uviller: Yes, the --
Byron R. White: (Inaudible)
H. Richard Uviller: I am -- I'm very tempted to agree and say that the honest mistake was specifically rejected by that holding but I hesitate only on the grounds I'm not quite sure what an honest mistake is. The extent which good faith figures in the concept. I do think however that honest mistake as to obscenity is really just the other way around to the same question of requiring --
Speaker: (Inaudible)
H. Richard Uviller: I suppose if it's not honest it's not a mistake and if there is an honest mistake as to obscenity which excuses then you're merely stating the adverse of the proposition which must prove that the person knew or was aware of the obscene quality of the work. So, it seems to me that in that sense the second question of Smith really is just another aspect of the first. This Court in New York Times against Sullivan in an analogous First Amendment case referred to the Smith question. And stated that what was required by Smith was guilty knowledge. Again, following this -- the decisions of this Court in Garrison against Louisiana that guilty knowledge was construed to mean a high degree of awareness of the probable falsehood of the statement. Well once again, they would seem to me that the knowledge of falsehood would be called a factual sort of determination and not a prediction of the legal conclusion and therefore this own Court's reference to the Smith knowledge is factual. Indeed despite the fact that the sort of knowledge was left as an open question there in the body of the Smith decision itself contents are referred to. Another analogous area of course is the area of subversion and thereto this Court has looked to the question of scienter. And has required not only knowledge by an individual adjoining a subversive organization of its purposes but a shared intent in those unlawful purposes but again, this was a factual sort of scienter. It was not knowledge that if he engaged in this conduct, he would be violating the law that it would be subversion but only the espousal of the purposes, a factual determination. The petitioner in a footnote purports to recite -- does no more in States which have in their laws construed the scienter requirement as knowledge of obscenity. However, a reference to those cases and to other cases and those jurisdictions reveals that unfortunately this is a term which in application loses its significance. In California for example which one of the jurisdictions mentioned by the petitioner. There is a case which part explicitly states that the knowledge of obscenity is a knowledge of contents only and not a knowledge of legal result.
Potter Stewart: Well, I suppose in the practical operation of the law in those states Mr. Uviller it's a two-step thing, --
H. Richard Uviller: Right.
Potter Stewart: -- isn't it? You've showed -- you show knowledge by the defendant of the contents of the book. And then there's a finding by the court that the contents are obscene. And therefore he knew the contents. We say it's obscene as a matter of fact it's the law therefore he knew it was obscene.
H. Richard Uviller: Yes, as a matter of fact I --
Potter Stewart: Was that about the process that the --
H. Richard Uviller: I think that is the process that those jurisdictions would follow. And I think that it's not necessary to do so. As you pointed out the facts of this case is susceptible of our conclusion that he knew the facts but did not know obscenity.
Potter Stewart: So it was not obscene?
H. Richard Uviller: In that sense, exactly, and the same with Ginzburg. However, those States which have attempted to apply a legal standard have come back to a factual standard and actual operations. And I think necessarily so.
Potter Stewart: Well, now what if we accept the hypothesis that there was a sufficient evidence in this case to show that he knew the content of the book and that the evidence is in equipoise as to whether or not he knew it was obscene. And let's say that among the membership of this Court there's a division of the opinion as to whether or not in fact that involved the contents are obscene and there's certainly a reasonable doubt about his knowledge of the obscenity, isn't it?
H. Richard Uviller: There would be a reasonable doubt I think if his knowledge of the obscenity even if the court were unanimous that the work was obscene. If the standard were to be his own legal appraisal of the facts that he knew them. And that is to say a defendant were presumably in good faith with the standards being as flexible as they necessarily are in this feel that something was not obscene where any court in the land would disagree with it. And according to the standard which is here proposed he could acquit himself by his own belief an his innocence. And our submission to this Court that this proposition is normally in the criminal law, a man cannot be his own judge.
Potter Stewart: Well, there are those that think that any suppression of good faith expression is an anomaly in the criminal law in the light of the First Amendment.
H. Richard Uviller: I think that with this proposition is universally accepted I think that the only question is what is a good faith expression. I think that anything which is deemed a good faith expression is certainly protected. If the material in this case comes within that category I don't think that we need even reach the question of scienter because he would go out on the question of obscenity as defined by Roth.
Potter Stewart: In other words if the majority in this Court should find that neither of these books is in fact obscene and there could not be a conviction even though you show that he knew the contents of the books and had a good faith belief that they were obscene.
H. Richard Uviller: Absolutely. His belief --
Speaker: Mr. Uviller --
H. Richard Uviller: His belief could not convict him. If he had a manifested bad belief by advertising the work and such then presumably that conduct on his part would have some effect on the nature of the material itself under the Ginzburg doctrine.
Speaker: Now this case is up here (Inaudible)
H. Richard Uviller: No, it is not out there.
Speaker: (Inaudible)
H. Richard Uviller: That's correct, Justice Harlan.
Potter Stewart: They don't see how you can separate them out do you because what is involved here is his knowledge. His knowledge, and if as you say even though he knew the contents and even though he had a good faith conviction that they were obscene he could not be convicted if they were not obscene.
H. Richard Uviller: Well, our --
Potter Stewart: You've just told us that and I think --
H. Richard Uviller: Yes, but our submission is that the -- whether he believed they were obscene or believed that they were not obscene is a totally irrelevant consideration from a constitutional standpoint that the questions are merely two. Were the books in fact obscene and did he have some awareness of the facts about these books which in the case of obscenity is something which is objectively perceivable? You have a written material, you have photographs, you have a physical object about which something can be learned even by a layman.
Abe Fortas: May I ask you, about another phase of this case. And my question relates to the possibility that has occurred there may be a difference here between scienter and mens rea and that perhaps that difference could be fruitfully explored. Now, in this case the petitioner was a clerk. And the policeman came up as I remembered the record and saw these two books on the shelf and he picked them out and handed the clerk the money and the clerk wrapped them up and according to the observer's conversation showing the record which I take it the petitioner denies.
H. Richard Uviller: Did not deny.
Abe Fortas: He did not deny.
H. Richard Uviller: He said he didn't recall one way or another.
Abe Fortas: I see, well then in the event if you start thinking about this case in terms of mens rea, perhaps it is somewhat impressive that the policeman selected the books that the petitioner was a clerk he did not place, there's no evidence that he was responsible for displaying these books. That he made no effort to persuade the policeman to take these books. He did not push the books on them, he did not suggest the books, he did not advertise the books, and he did not place the books on the rack. Now, if you start thinking about that kind of a situation and conventional criminal law terms then you get a kind of an attenuated mens rea, don't you? That is to say attenuated in the sense the ancient maxim he done it, didn't he? I mean to say he sold the books but it was not -- there's no indication whatever in this record that he had any intent to purvey or to promote the sale of this particular books rather than other books using the phrase or the word in Ginzburg there's nothing like candor that is involved here. If there is mens rea it is a very attenuated sort of mens rea. Now, if you take that line of approach to this perhaps you get a different view of what scienter means as applied in this vexatious field or perhaps you get away from the scienter entirely and pursue to see what kind of trouble you'll get into using the phrase.
H. Richard Uviller: Yes.
Abe Fortas: If you'd care to comment on that I'd be most grateful.
H. Richard Uviller: Well, I have been thinking very much along the same lines myself it's a novel idea in the field. I think that a distinction would have to be made quite sharply between knowledge and intent. Unfortunately the distinction which is rarely made but it should be in the criminal law, I think that as to knowledge the mental element of knowledge one could be quite content with a factual knowledge as to mens rea or intent. What we would be doing in effect is converting this crime into a crime of specific intent. The problem of intent as the commentators have noticed in field very frequently is the type of intent whether it would be general or specifically it's not very clearly spelled out and I would say that in New York this usually thought to the legislation to say at least the local state courts. But in New York we have not deem this to be a crime of specific intent. However, consistently with the opinion of this Court in Ginzburg and related cases I can easily see how it might become a constitutionally necessary element in the crime to prove that the material was distributed with the intent to appeal the prurient interest which is a specific intent rather than a general mens rea sort of intent. And I think that this is the kind of element that would probably be imperceptible of proof. Your Honor, mentioned the number of elements in this particular factual situation that do relate to it and all we have to do is to think back to the Ginzburg and Michigan to see the contrary so with the facts.
Potter Stewart: What in the world are these criteria have to do with the First Amendment of the United States Constitution?
H. Richard Uviller: Well, I'm relying on the Court's decision in the Ginzburg case.
Potter Stewart: Well, I guess that's the problem.
H. Richard Uviller: I --
Abe Fortas: Well, obscenity does have some -- this whole field has something to do with the First Amendment, isn't it?
H. Richard Uviller: Exactly. Well, certainly it does and I -- perhaps answered that --
Abe Fortas: And your question is -– and your question is rather there is a matter of constitutional theory the First Amendment carves out, excepts, eliminates, and make some exception through its words of the entire feel about obscenity whatever that may mean.
H. Richard Uviller: I think that's the --
Abe Fortas: Or whether the first -- or whether the only permissible exception that the First Amendment may be the conduct of individuals -- criminal conduct. In fact it has been indicated and some of the concurrences and the sense in this Court. I believe there's something to that effect in one of the concurring opinions in Smith against California.
H. Richard Uviller: There is some history of that usually a minority of the Court, Chief Justices written long before Ginzburg along that line. But I would have answered somewhat differently a greater length of question of what this has to do with the Constitution, Mr. Stewart in this fashion. The theory of Smith was that because of certain inherent and necessary vagueness in the concept of obscenity and because these ambiguities unfortunately have a tendency to promote self-censorship. In violation of the spirit of the First Amendment it is necessary to so far delimit the area of prosecution as to minimize the hazard of self-censorship. And that the First Amendment requires us without such measures as will minimize the hazard of self-censorship. That I think is the way the intent factor or the knowledge factor comes into the field. I do think that however that if it's elusory to believe that by requiring proof to come back to knowledge for a moment, proof of knowledge of obscenity as a means for minimizing the hazards of self-censorship, we're diluting ourselves. It has a superficial appeal. If you think of the very hardest core pornography they very rarely any doubt that anyone who sees that must know at once not only it's facts or factual character of it but also that it is obscene in proscribed by law. Consequently, in eliminating prosecution to the hardest of the hard called pornography but which perhaps is a worthwhile end indeed in New York, our law has been construed as being limited to prosecution of hardcore pornography.
Potter Stewart: That's why it's been verbalized, but that's not the way the courts act in a state?
H. Richard Uviller: Precisely my next point. Unfortunately, this superficial appeal evaporates when you see in the way in which it's applied because just as to one person, something it's unequivocally hardcore pornography and anyone looking at it should have known that it was obscene. So to another judge to another court are something, are considerably further along toward the border is just as unequivocally pornographic and should have been perceived as such. Consequently, I think that it's elusory to think that we can limit and then -- we were back to the same problem of the definition of obscenity and the fact that courts differ on obscenity. I think the border disputes will be with us as long as obscenity is an exception to the First Amendment. I do think however that it may be constitutionally preferable to look at it in terms of intent now that we have the Ginzburg decision rather than in terms of knowledge. I think it would be an outrage to the theory of the criminal law to require that anyone prosecuted for a crime to be guilty must believe in his own guilt. I think it would be circular to define pornography as that which anybody looking at it would know what's pornography. Obviously, the circularity of that definition is out. Consequently, I don't think that the constitutional purpose of limiting the hazards of self-censorship is served as adequately by redefinition of the traditional concept of scienter as it would be by pursuit of Justice Fortas' suggestion that we look at it in terms of scienter.
Abe Fortas: Specific intent.
Potter Stewart: Yes, mens rea --
H. Richard Uviller: In terms of specific --
Potter Stewart: -- beguile the mind.
H. Richard Uviller: -- specific intent, that's right.
Abe Fortas: And if you use the standard of specific intent here as we're discussing I would think pretty clearly it follows that that is not present in this case.
H. Richard Uviller: It would be extremely difficult for me to argue that in this case the clerk in the store specifically intended to appeal the prurient interests.
Potter Stewart: So that in this constitutional case, under the First Amendment of the United States Constitution, what becomes important is the fact that this man is making $75.00 a week as his salary as contracted to Mr. Ginzburg who has been sent to prison for five years because he was making more money, is that it?
Abe Fortas: Well, that (Voice Overlap) --
Potter Stewart: How is that relevant?
H. Richard Uviller: I certainly don't think that that fact would be the only factor. I -- specific intent in any case is of course inferable from operative facts also. Again in the sense, you're getting back to a factual question. If this police officer had gone up to a $75.00 a week clerk and express his desire for reading material in a manner other than by just naming a title of the book that was on display, asking for the book by title. Expressing his desire for certain type of book or movie and the clerk had supplied the book in response to that desire I think it might be reasonable for a fact finder to infer the intent of the seller was to ponder, was to appeal to the prurient interest of the particular customer. It's a novel theory, Justice Stewart and it's extremely difficult to try and visit the facts that might fit within it. If I were to be completely candid I would probably say that the courts in applying such a new standard would pretty much come around to the same results that they have now. Because once again, it would be felt that any person who sold or distributed or displayed the material which the court feels is obscene would be doing so with the intent to ponder because for what other purpose could somebody be selling something that is obscene.
Abe Fortas: Except you've got an illustration of that, the opposite thing right here and if I'm correct, I remember People against Finkelstein and they also have many case in Minesotta. The clerk --
H. Richard Uviller: I – the People against --
Abe Fortas: With the products in the criminal process because a policeman comes to a rack and picks up two books, hands the clerk the money.
H. Richard Uviller: Yes, yes, it -- I don't know that this Court could say that it's unreasonable for a fact finder to infer from the nature of the book that was sold. That the sale was made with the intent to ponder. I can see how fact finders might disagree on the question but I don't know that it would be proper to say that it's a matter of law, or constitutional law if such a conclusion would be unreasonable. And I think that if we bear in mind that what we're dealing with here is a matter of which in the first instance must be found to be obscene and in New York must be found to be hardcore pornography. And therefore, without any other value at all except its appeal to prurient interest, it might well be thought that anybody who purveys or shows itself is necessarily selling it for the purpose or with a specific intent to ponder.
Abe Fortas: Well, its (Voice Overlap) --
H. Richard Uviller: That's the difficulty with --
Abe Fortas: But it's a little too late to say that isn't after Smith against California when which ever one of the opinions one reads or the one reads Justice Harlan's opinion.
Speaker: I didn't read (Inaudible) --
Abe Fortas: No, I'm saying about the --
Speaker: (Inaudible)
Abe Fortas: In the other case.
Speaker: (Inaudible)
Abe Fortas: No. (Inaudible)
Potter Stewart: Manual?
Abe Fortas: The Manual Enterprises cases.
Speaker: Yes, that.
Abe Fortas: That it says it's too late to say that at the Manual Enterprises where you'll need Justice Harlan's opinion or the opinion of Justice Brennan.
H. Richard Uviller: It's too late to say that the intent can be inferred from the nature of the material.
Abe Fortas: It's too late to say that all you have to do is to show that thing -- book appeals prurient interest and from that as --
H. Richard Uviller: Oh, no, no.
Speaker: (Inaudible)
H. Richard Uviller: No, no, no, I don't think I made my point clear. I said that if the book is found to be obscene by the court, then necessarily it is without any value. And someone selling it might therefore be inferred to be selling it for the purpose of appealing since that is by definition the only quality which the work has.
Byron R. White: Then is that so --
H. Richard Uviller: (Voice Overlap)
Byron R. White: You wouldn't say that's scienter, would you?
H. Richard Uviller: No, sir, I wouldn't say that.
Byron R. White: I wouldn't know, I wouldn't think so.
H. Richard Uviller: No, what I'm saying is that the difficulty with taking a specific intent standard is that specific (Voice Overlap) --
Byron R. White: I -- all I want to know is you don't think that -- you wouldn't -- without the conversation in here you would have no proof of scienter. I mean without the conversation that well we have worse book.
H. Richard Uviller: Yes.
Byron R. White: If there is nothing but a sale with 75 cents or $1.85 or whatever it was, no conversation that, I want these two books, here is the money, sale completed and the only evidence there was the book itself plus that transaction, you wouldn't think that conviction on the standard?
H. Richard Uviller: Oh, well I would -- in this particular instance, or generally, I think --
Byron R. White: That's the area we heard --
H. Richard Uviller: -- will depend on the quality -- it would depend upon the work. That is to say, if there is familiar sale of the work which is clearly on its face observable to anybody who looks at it is obscenity. Then you would say the person who sold it by looking at it would know that it's -- enough about its factual character.
Byron R. White: Well, yes but you just skipped into the conversation here, the fact that he knew what was in it by looking at it.
H. Richard Uviller: Yes, and it was --
Byron R. White: And if there's no evidence that he knew what was in it, you would say the conviction were the same.
H. Richard Uviller: If there was no evidence that he knew what was in it, the conviction ought not to be the same.
Byron R. White: And the only evidence in this case is the exchange of, “Why do you sell that stuff?” And he says, “We have worse than that.” Is that the only evidence?
H. Richard Uviller: No, there's one other thing and that goes back to the question on whether you can tell a book by its cover. There is the book itself and there is the picture on the book. There is the blurb on the front cover. There is the description on the back from which even without the conversation. A fact finder might conclude that he knew enough about the general nature of the book, the general factual character of the book to be chargeable with the knowledge of its contents under this very doctrine.
Byron R. White: But nobody has ever -- there's no evidence in this case he ever read the blurb.
H. Richard Uviller: Well, it's only six words long.
Byron R. White: Well, but you don't -- I wouldn't suppose that he would read every blurb in every book he ever sold.
H. Richard Uviller: But he's not required to Justice White. Under the -- under Smith against California, if it is there in front of him and there's enough about it objectively to put him on notice then he cannot escape liability by his failure to investigate further and that is why I understand Smith. Its not --
Byron R. White: What you're saying -- you're saying the standards should be either he knew or he should have known?
H. Richard Uviller: Oh, I think that is the standard under Smith. I think quite clearly that that's the standard under Smith.
Byron R. White: Do you say it is the standard under the New York Law.
H. Richard Uviller: New York Law does adopt Smith in that respect.
Speaker: Well, Smith laid down under that statute?
H. Richard Uviller: Well, Smith laid down the standard as --
Speaker: (Inaudible)
H. Richard Uviller: No, Smith did not lay down any standard as to what he had to know but Smith did lay down the proposition that a man who is not familiar with every written word in the shop, nonetheless does not escape criminal liability if there were works which he should have investigated further. In other words, he cannot chill himself by negligent failure to inquire into the factual nature of the works himself.
Byron R. White: But I wouldn't suppose the clerk is negligent or that he -- that you can say a clerk should know every word -- every contents of 10,000 volumes in a store, would you?
H. Richard Uviller: Or the book seller, no, neither one.
Byron R. White: Or either -- or the owner either.
H. Richard Uviller: That's right, neither one. Well, this was specifically discussed in Smith as Your Honor recalls and it was stated that Smith said, --
Byron R. White: Well, my only question is --
H. Richard Uviller: -- that it does not require it.
Byron R. White: My only question is why isn't there enough evidence in this case to sustain its conviction?
H. Richard Uviller: Oh, well in this case --
Byron R. White: Or narrowly, if you have to know the content --
H. Richard Uviller: In this case, if you have to -- if knowledge requires knowledge of the factual contents then a strongest piece of evidence is the defendant himself said, this is not as bad as something else. And if he had sufficient knowledge of its character to make a comparison between the working question and another work then he had sufficient knowledge for the purposes of constitutional scienter.
Byron R. White: And if you're saying this is some evidence and we couldn't reverse on this basis as there being no evidence.
H. Richard Uviller: Correct.
Byron R. White: There's some evidence.
H. Richard Uviller: Correct. Thank you.
Earl Warren: Very well. Mr. Rosenwein.
Sam Rosenwein: I think it -- in answering the arguments of the state to it -- once again state that this Court in Smith against California reiterated and carried forward the thought that it had announced in Roth and Alvis (ph), that an obscenity limitation on speech is an exception and therefore the standards for judging obscenity would have to be narrowed. And as against claims of vagueness, against claims of possible self-censorship this Court said, "We will put in a requirement of scienter." And in Smith reiterated that that the obscenity laws in general would be in serious difficulty constitutionally unless there was proof of scienter. Now this Court also had said, time and again in cases as a significant as perhaps this area, cases involving advocacy built to overthrow the Government by force and violence, there must be proof of specific intent, there must be proof of guilty knowledge because if you don't have that then there are possibilities, great possibilities of self-censorship. People will be afraid to talk. People will be afraid to write. People will be afraid to express themselves and the whole country and the community suffers as a result. Now, what does the state argue here? The state virtually tells us that although the man who sells the book or distributes or even the publisher is absolutely innocent in his intent. He really doesn't know. And they can't prove that he knows. Nevertheless, he must stand convicted. Can this lead to anything else if the rule is adopted that the state asked for, which is not only a delusion of the scienter requirement but actually elimination and a pre-Smith situation. Can it be anything else but the same self-censorship which this Court has constantly tried to admonish must not happen. Now as far as Ginzburg is concerned, my friend forgets the cause that in Michigan, this Court emphasized that the scienter proof is stringent. And as far as Ginzburg was concerned I think the question of scienter was stipulated out. And if it -- as to whether Ginzburg believed that it was constitutionally protected, I suppose an answer might be a trier of the facts if you had proof. If the record in Ginzburg had proof that nevertheless would show that he did believe it was obscene, then I suppose you have a situation where you didn't have to believe them.
Potter Stewart: The evidence in the Ginzburg case was that Mr. Ginzburg thought that what he was publishing was protected by the recent decision of this very Court. He talked about having been given a green light. And it was as I read and understood the opinion of the court in the Ginzburg case that was part of the foundation for his conviction.
Sam Rosenwein: Well, Your Honor. Let me say this that if the record in the Ginzburg case which of course I'm not familiar had no evidence of the man's guilty knowledge or specific intent. And if that issue was open I would think that he had been unfairly convicted.
Abe Fortas: Oh, I don't -- I am --
Sam Rosenwein: Now, I --
Abe Fortas: I think there is some other evidence in the record.
Sam Rosenwein: Now on the question of specific intent and guilty knowledge that was raised by Justice Fortas, I would say simply this, I had always understood that both elements are required and as a matter of fact in the States of Louisiana and Ohio, those are the two requirements. But one is dependent on the other. In other words, specific intent, the intent to appeal the prurient interest knowing that it goes beyond community standards and has any value, that specific intent to appeal the prurient interest is a state of mind. How do you prove a state of mind? Only by the clearest proof that the man had guilty knowledge. So that you would have to prove that he knew that the material was obscene. He knew that it went beyond contemporary standards and knew that it had appealed to a prurient interest and knew he was utterly without value and (Voice Overlap) --
Abe Fortas: Well, isn't there another approach to it and that is, without trying to answer the very difficult question of what he knew or he believed as indicated by Ginzburg as I read it, that the man promoted that what he sold, that he tried to get people to buy it on his representation that it would appeal to prurient interest or whatever more suitable words might be so that you don't get in -- on that basis perhaps you don't get into the refined semantics of scienter, may be getting to some other refined semantics. But in any event you don't get into those particulars.
Sam Rosenwein: I think you would, Your Honor. Come into another series of problems if you eliminated scienter or guilty knowledge. The man had to know.
Abe Fortas: I didn't suggest -- excuse me, but I didn't suggest eliminating it, I suggested the possibility that when you start using as your instrument for a decision, not the legal concept of scienter but the legal concept of specific intent, perhaps then the role played by the concept of the scienter becomes diluted and therefore perhaps the necessity for a precise definition, a meticulous finding and it even comes less appealable.
Sam Rosenwein: And I -- if I may continue this dialogue, Your Honor, just for one more moment then I would say this, that if you do attempt to -- you have these two standards that is guilty knowledge plus a specific intent and in any way try to dilute one or the other, you always have the basic problem, how does this comport with First Amendment requirements? Will this lead to ambiguity, further ambiguity? And will this lead to the type of self censorship which we must avoid if speech in press ought to be free in the country? In any event, I return to my initial position here that there is simply no evidence in the constitutional sense that is sufficient to justify the conviction that's like Redmond.